902 So. 2d 292 (2005)
Jimmy Lee HARRIS a/k/a Jimmy Lee Barnes, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-3230.
District Court of Appeal of Florida, Third District.
May 25, 2005.
Jimmy Lee Harris a/k/a Jimmy Lee Barnes, in proper person.
Charles J. Crist, Jr., Attorney General, and Robin R. Hazel, Assistant Attorney General, for appellee.
Before GREEN, WELLS, and SHEPHERD, JJ.
PER CURIAM.
This is an appeal from the denial of a Rule 3.800(a), Fla. R.Crim. P., motion to vacate, set aside and correct illegal sentence. We reverse and vacate the "hard labor" condition of the appellant's sentence, because, from the face of the record, it is illegal. The state properly concedes, effective July 2, 1970, Chapter 70-340, section 180, Laws of Florida, repealed chapter 922, which had authorized a sentence of hard labor. See Holman v. State, 740 So. 2d 1258 (Fla. 3d DCA 1999). The crimes for which the appellant was convicted and sentenced occurred in 1975. Thus, the condition of hard labor is illegal and must be stricken from his sentence. We find no merit to appellant's remaining challenges and affirm the denial of the remainder of the 3.800 motion.
Reversed and vacated in part and affirmed in part.